The opinion of the Court was delivered by
Rogers, J.
A construction is given to the Act of the 4th of April 1794, in The Commonwealth v. County Commissioners, (5 Binn. 536.) That case is in point, for there is nothing in the special circumstances here, to take it out of the principle there ruled. The legislature have vested the county commissioners with an unqualified power to approve or disapprove the account of the teacher of poor children, and as this power cannot be brought within the class of ministerial duties, but is an act which requires deliberation and judgment, we cannot examine the validity of the reasons given in support of their decision. Although the commissioners, who are inferior officers, may be compelled by mandamus, to perform the duty which the law assigns them, yet they cannot be directed as to the manner in which it shall be performed. Of this they are the exclusive judges, as is clearly intimated in 5 Binn.; and if any inconvenience, as is apprehended, should arise from this construction, the legislature alone can apply the remedy. As yet they have not thought proper to remedy the evil, if it be one, although many years have elapsed since the case was ruled, to which reference has been made.- The case in Binney does not depend on the nature of the remedy, for that cannot alter the principle; but it is ruled on the supposition, that it was the intention of the legislature to vest the commissioners with an unlimited and uncontrolled power of approval. The return to the mandamus was a general return of disapproval, without assigning any reasons, and this would have been clearly insufficient, if the construction of the Act had been as the defendant contends.
Judgment affirmed.